t c memo united_states tax_court charles o yambo petitioner v commissioner of internal revenue respondent docket no 29926-15l filed date charles o yambo pro_se jeffrey e gold han huang and shari a salu for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavit and exhibits petitioner resided in mary- land when he filed his petition petitioner and his spouse filed delinquent joint federal_income_tax returns for and but did not pay the tax shown as due the irs subse- quently assessed the tax for all three years plus applicable additions to tax under sec_6651 and and a petitioner made several payments toward his tax_liabilities however after the irs applied these payments and overpay- ment credits from other years a balance due remained for each year in question 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2the irs issued separate notices of determination to petitioner and his wife this case concerns only mr yambo’s tax_liabilities in an effort to collect these unpaid liabilities the irs sent petitioner a no- tice of federal_tax_lien filing and your right to a hearing and he timely re- quested a cdp hearing in his request he stated i will need to refinance the house to pay the outstanding taxes he sought a collection alternative in the form of an installment_agreement and requested subordination of the tax_lien he did not indicate an intention to challenge his underlying tax_liability for any year in question upon receiving petitioner’s case a settlement officer so from the irs ap- peals office reviewed his administrative file and confirmed that the tax_liabilities in question had been properly assessed and that all other requirements of appli- cable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a telephone cdp hearing for date she reminded him that in order for her to consider his request for an in- stallment agreement he needed to submit form 433-a collection information statement for wage earners and self-employed individuals form 433-d install- sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the so was not required to verify that the additions to tax assessed against petitioner under sec_6651 and sec_6654 had been approved by a supervisor ment agreement and copies of signed tax returns for and petitioner had previously been advised of the need to supply financial information by the irs letter confirming receipt of his hearing request the so asked that pe- titioner supply the two forms within days of her letter and the signed tax returns within days of her letter petitioner provided none of the requested documentation before the cdp hearing on date petitioner asked that the hearing be rescheduled and the so granted that request on date petitioner participated in the re- scheduled cdp hearing the so noted that he had not submitted any of the re- quired financial information and asked whether he had filed his delinquent and tax returns he replied that he was trying to get funds together to pay hi sec_2014 liability and after paying that liability would request an installment agree- ment petitioner asked that his case be left open for an additional days but the so advised him that she would not able to do this petitioner did not raise during the hearing any challenge to his underlying tax_liability for any year in question because petitioner failed to submit the required financial information and did not supply copies of executed returns for and the so determined that he was not eligible for a collection alternative she accordingly closed the case and on date issued a notice_of_determination concerning collection action sustaining the nftl filing on date petitioner timely petitioned this court for review in his petition he stated i misunderstood the advice of the settlement officer after informing her that i was going to pay my tax and then establish another con- ference to establish my eligibility he stated that he had taken out a home equity loan and paid the irs a total of dollar_figure in taxes for the three years in question on date respondent filed a motion for summary_judgment to which we directed petitioner to respond our order informed him that if he dis- agreed with any facts stated in the irs motion he should point out those factual disputes we also informed him that failure to respond to our order would be grounds for granting respondent’s motion and entering a decision against him he did not respond to this court’s order and has not otherwise responded to the irs motion for summary_judgment a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid cost- ly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case where as here there is no challenge to the amounts of a tax- payer’s underlying tax_liabilities the court reviews the irs determination for 4petitioner did not challenge his underlying tax_liabilities during the cdp hearing or in his petition to this court he is thus precluded from challenging continued abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c analysis the only question is whether the irs properly sustained the nftl filing to facilitate collection of petitioner’s unpaid and tax_liabilities we review the record to determine whether the so properly verified that the re- quirements of applicable law or administrative procedure have been met con- sidered any relevant issues petitioner raised and considered whether any pro- posed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 as to the first point this court has authority to review an so’s satisfaction of the verification requirement regardless of whether the taxpayer raised that issue continued those liabilities here see rule b any issue not raised in the assign- ments of error shall be deemed to be conceded 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs at the cdp hearing see 131_tc_197 however petitioner did not allege in his petition that the so failed to satisfy the verification requirement that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded triola v commissioner tcmemo_2014_166 108_tcm_185 dinino v commissioner tcmemo_2009_284 in any event even if petitioner had properly preserved this issue he has set forth no facts suggesting that any of the assessments was improper at his cdp hearing petitioner was entitled to make offers of collection al- ternatives such as an installment_agreement or lien subordination see sec_6330 and sec_301_6320-1 q a-e6 proced admin regs this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all relevant information requested by the appeals officer including financial statements for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs in his cdp hearing request petitioner expressed interest in an installment_agreement and lien subordination with respect to the former the irs told him on three separate occasions that if he desired consideration of a collection alterna- tive he needed to supply completed forms supporting financial information and copies of signed tax returns for and he did not submit any of these documents and did not in fact propose an installment_agreement with respect to lien subordination petitioner stated in his cdp hearing re- quest that he would need to refinance the house to pay the outstanding taxes petitioner apparently had taken out one home equity loan already and had used the dollar_figure proceeds from this loan to make payments toward his and tax_liabilities the so confirmed that he had made these payments but de- termined that he still had a balance due for each year petitioner evidently sought to have the tax_lien subordinated in order to facilitate his securing another home equity loan that would enable him to pay these outstanding balances sec_6325 allows the irs to subordinate a federal_tax_lien if it con- cludes among other things that the amount realizable by the united_states will ultimately be increased and that the ultimate collection of the tax liabil- ity will be facilitated by such subordination the internal_revenue_manual irm instructs settlement officers that the service must exercise good judgment in weighing the risks and deciding whether to subordinate the federal_tax_lien irm pt date see 136_tc_178 a settlement officer has discretion to subordinate a lien but only if she determines that it is in the best interest of the government irm pt date although petitioner indicated his desire to have the lien subordinated he did not provide the so with any financial or other information that would justify granting his request because lien subordination is a collection alternative sec_301_6320-1 q a-e6 proced admin regs petitioner was required to provide the so relevant information for her to consider in determining whether lien subordination was warranted under the irm guidelines he did not do so the so gave petitioner ample time to submit the required_documentation cf szekely v commissioner tcmemo_2013_227 106_tcm_375 the so initially asked him to provide the form 433-a and form 433-d within days and the signed tax returns within days he did not supply any documents on or before october the date of the rescheduled cdp hearing the so waited another days before closing the case on november petitioner asked the so to keep his case open for an additional days but he offered no excuse for neglecting to supply the information we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain the proposed collection action where the taxpayer has failed after being given sufficient opportunities to supply the so with the required forms and supporting financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 we have likewise held that it is not an abuse_of_discretion for an appeals officer to reject a collection alternative where the taxpayer is not in compliance with his ongoing tax obligations as petitioner was not for hi sec_2013 and sec_2014 tax years see hull v commissioner tcmemo_2015_86 109_tcm_1438 irm pt date we will accordingly grant summary_judgment for respondent and affirm the proposed collection action as to all tax years we note that petitioner is free to submit to the irs at any time for its consideration and possible acceptance a request for an installment_agreement supported by the nec- essary financial information to reflect the foregoing an appropriate order and decision will be entered
